Title: [Diary entry: 21 July 1788]
From: Washington, George
To: 

Monday 21st. Thermometer at 68 in the Morning—74 at Noon And 70 at Night. Cloudy with the Wind at East in the Morning at which it continued varying Northerly all day. Visited all the Plantations. At the Ferry—two Plows and a harrow were at Work in the Corn. The other hands were all at Dogue run in the Harvest field. At French’s—Three plows and a harrow were in the Corn. All the other people were at Dogue run. At Dogue Run. Two plows and a harrow were in the Corn—the other hands, with those mentioned above from the Ferry & Frenchs, were all in the Harvest field. About Noon, all the Wheat was got into Shocks and by Night the Oats were also secured in like manner. At Muddy hole—The Rakers were employed in getting up the Oats—all the Cradlers went into the Neck. In the Neck—Five plows and a harrow were in the Corn—the 1st. of which would finish Plowing the alternate rows about 4 Oclock, and would next go into the Pumpkins. The Cradlers from Muddy hole would, about dinner time, finish cutting the Wheat in the Orchard Inclosure. The others wd. not be able to compleat the cuttg. of Field No. 7. Two men, sent by  began about 10 Oclock to sink a Well at my New Barn. Mr. & Mrs. Porter and a Mr. Ingraham, and Young Doctr. Craik and his Sisters Mrs. West & Nancy Craik came here to Dinner & returned afterwards.